Johnston, Judge
I am of opinion that the judgment of the County Court should be affirmed.
Taylor, Judge
No special errors are assigned in this case, and I have not upon a view of the record been able to discern any; the writ in its substantial parts is conformable to the precedent in the register, and though the judgment does not appear to be rendered according to 6 Ed. I. for the place wasted, yet that omission being for the defendants benefit, was not, I presume, intended to be assigned.
Macay, Judge
I am also of opinion, that the judgment of the County Court should be affirmed.
Judgment for defendants in error.